Exhibit 10.4

EMPLOYMENT SUCCESSION AGREEMENT

This Employment Succession Agreement (the “Agreement”) is made and entered into
effective as of June 1, 2006 (the “Effective Date”), by and between Amylin
Pharmaceuticals, Inc., a Delaware corporation (the “Company”), and Daniel M.
Bradbury (the “Executive”).  The Company and the Executive are hereinafter
collectively referred to as the “Parties” and individually referred to as a
“Party”.

The Company desires to retain the Executive’s experience, skills, abilities,
background and knowledge and is therefore willing to engage the Executive’s
services on the terms and conditions set forth in this Agreement.

The Executive desires to be in the employ of the Company and is willing to
accept such employment on the terms and conditions set forth in this Agreement.

Agreement

In consideration of the foregoing recitals and the mutual promises and covenants
herein contained and for other good and valuable consideration the Parties,
intending to be legally bound, agree as follows:

1.             Employment.

1.1          Promotion to President and COO and Election to Board.  Effective
immediately, the Executive shall have the title of President and Chief Operating
Officer of the Company and shall serve in such other capacity or capacities as
the Board of Directors of the Company (the “Board”) may from time to time
prescribe.  Effective immediately, the Executive shall also be appointed to
serve as a member of the Board.

1.2          Transition to CEO Position.  It is contemplated that during the
period following the Effective Date and ending no later than one (1) year
thereafter (the “Transition Period”), the Executive will be elevated to the
position of CEO, subject to approval thereof of by the Board in its reasonable
discretion.  In connection with such elevation to CEO, the Parties intend to
enter into an employment agreement on terms comparable to the existing agreement
between the Company and the current CEO.

1.3          Reporting.  During the Transition Period, the Executive shall
report to the current Chief Executive Officer of the Company (the “CEO”).  In
addition, during the Transition Period, the Executive shall periodically meet
and have discussions directly with the Nominating and Governance Committee of
the Board with respect to progress on the transition and any other relevant
matters.  At such time as the Executive is elevated to the position of CEO, as
applicable, the Executive shall report to the Board.

1


--------------------------------------------------------------------------------




 

1.4          Duties.  During the Transition Period, the Executive shall do and
perform all services, acts or things necessary or advisable to manage and
conduct the business of the Company and which are normally associated with the
position of President and Chief Operating Officer, consistent with the bylaws of
the Company and as required by the Board.  At such time as the Executive is
elevated to the position of CEO, as applicable, the Executive shall do and
perform all services, acts or things necessary or advisable to manage and
conduct the business of the Company and which are normally associated with the
position of CEO, consistent with the bylaws of the Company and as required by
the Board.

1.5          Location.  Unless the Parties otherwise agree in writing, the
Executive shall perform services pursuant to this Agreement at the Company’s
offices located in San Diego, California; provided, however, that the Company
may from time to time require the Executive to travel temporarily to other
locations in connection with the Company’s business.

2.             Loyal And Conscientious Performance; Noncompetition.

2.1          Loyalty.  During the Executive’s employment by the Company the
Executive shall devote the Executive’s full business energies, interest,
abilities and productive time to the proper and efficient performance of the
Executive’s duties under this Agreement.

2.2          Non-competition. Except with the prior written consent of the
Company’s Board of Directors, the Executive will not, while employed by the
Company, or during any period during which Executive is receiving compensation
or any other consideration from the Company, including, but not limited to,
benefits provided pursuant to the benefit plans described in Section 3.7 herein,
engage in competition with the Company and/or any of its affiliates,
subsidiaries, or joint ventures currently existing or which shall be established
during Executive’s employment by the Company (collectively, “Affiliates”) either
directly or indirectly, in any manner or capacity, as adviser, principal, agent,
affiliate, promoter, partner, officer, director, employee, stockholder, owner,
co-owner, consultant, or member of any association or otherwise, in any phase of
the business of developing, manufacturing and marketing of products or services
which are in the same field of use or which otherwise compete with the products
or services or proposed products or services of the Company and/or any of its
Affiliates.

2.3          Agreement not to Participate in Company’s Competitors.  During his
employment by the Company, the Executive agrees not to acquire, assume or
participate in, directly or indirectly, any position, investment or interest
known by Executive to be adverse or antagonistic to the Company, its business or
prospects, financial or otherwise or in any company, person or entity that is,
directly or indirectly, in competition with the business of the Company or any
of its Affiliates.  Ownership by the Executive, as a passive investment, of less
than two percent (2%) of the outstanding shares of capital stock of any
corporation with one or more classes of its capital stock listed on a national
securities exchange or publicly traded on the Nasdaq Stock Market or in the
over-the-counter market shall not constitute a breach of this Section.

2


--------------------------------------------------------------------------------




 

3.             Compensation.

3.1          Base Salary.  Effective immediately, the Company shall pay the
Executive a base salary of four hundred eighty thousand dollars ($480,000.00)
per year, payable in regular periodic payments in accordance with Company
policy.  Such base salary shall be prorated for any partial year of employment
on the basis of a 365-day fiscal year.  The Compensation Committee of the Board
will review the Executive’s salary on an annual basis and determine, in its
exclusive discretion, whether other changes are appropriate.

3.2          Discretionary Bonus.  In addition to the Executive’s base salary,
the Executive will be eligible to receive bonuses pursuant to the Company’s
Executive Cash Bonus Plans as they may be established and in effect from time to
time.  The Executive’s bonus target for 2006 will be 75% of base salary.

3.3          Stock Option.  In connection with and upon the Executive’s
assumption of the additional duties prescribed by this Agreement, the Executive
shall be granted an option to purchase thirty thousand (30,000) shares of the
Company’s stock (the “Promotion Option”).  The Promotion Option shall be an
incentive stock option to the extent permitted by applicable tax laws.  The
Promotion Option is governed by the terms of the Company’s 2001 Equity Incentive
Plan and related Option Grant Notice (the “Plan”).  The Promotion Option shall
vest over four (4) years so long as the Executive remains employed by the
Company, with twenty-five percent (25%) vesting on the first anniversary of this
Agreement, and the balance vesting 1/48th on the final day of each month
thereafter for a period of three (3) years.

3.4          Annual Option Grants.  The Executive shall be eligible to receive
annual stock option grants based upon corporate performance, as determined by
the Board in its exclusive discretion.

3.5          Acceleration and Extension of Options.  If the Executive has not
been appointed to the position of CEO of the Company on or before the date that
is one year following the Effective Date (or, if a Change in Control (defined
below) occurs prior to the date that is one year following the Effective Date
and prior to the Executive’s appointment as CEO of the Company, if the Executive
has not been appointed to the position of CEO of the acquiring party in such
Change in Control on or before the date that is one year following the Effective
Date), then so long as the Executive’s employment has not been terminated by the
Company (or such acquiror) for Cause (defined below) prior to such date, the
vesting of the Promotion Option as well as the option to purchase one hundred
twenty thousand (120,000) shares of the Company’s common stock granted to the
Executive on May 16, 2006 shall, effective as of such date, accelerate and
become exercisable in full pursuant to the terms of such options and the Plan
and such options shall remain exercisable pursuant to their terms until the
later of the date otherwise provided for pursuant to such options and the Plan
and the last day of the calendar year in which the Executive ceases to provide
services to the Company.

For purposes of this paragraph:

(A) “Cause” means that, in the reasonable determination of the Company, the
Executive has (i) been convicted of or pleaded guilty or nolo contendere to a
felony or any crime

3


--------------------------------------------------------------------------------




 

involving moral turpitude or dishonesty; (ii) participated in a fraud or act of
dishonesty against the Company; (iii) willfully and materially breached a
Company policy; (iv) intentionally damaged the Company’s property; (v) willfully
and materially breached his Proprietary Information and Inventions Agreement
with the Company; (vi) engaged in conduct that, in the reasonable determination
of the Company, demonstrates gross unfitness to serve; or (vii) repeatedly
failed to satisfactorily perform job duties to which he previously agreed in
writing.  The conduct described under clauses (iii), (vi) and (vii) above will
only constitute Cause if such conduct is not cured within 90 days after the
Executive’s receipt of written notice from the Company or the Board specifying
the particulars of the conduct that may constitute Cause; and

(B) “Change in Control” means the occurrence of any of the following:  (i) any
“person,” as such term is used in Sections 13(d) and 14(d) of the Securities and
Exchange Act of 1934, as amended from time to time, and any successor statute
(the “Exchange Act”) (other than the Company, a subsidiary, an affiliate, or a
Company employee benefit plan, including any trustee of such plan acting as
trustee) is or becomes the “beneficial owner” (as defined in Rule 13d-3 under
the Exchange Act), directly or indirectly, of securities of the Company
representing 50% or more of the combined voting power of the Company’s then
outstanding securities other than by virtue of a merger, consolidation or
similar transaction; (ii) there is consummated a sale or other disposition of
all or substantially of assets of the Company (other than a sale to an entity
where at least 50% of the combined voting power of the voting securities of such
entity are owned by the stockholders of the Company in substantially the same
proportions as their ownership of the Company immediately prior to such sale);
or (iii) there is consummated a merger, consolidation or similar transaction
involving (directly or indirectly) the Company and, immediately after the
consummation of such transaction, the stockholders of the Company immediately
prior to the consummation of such transaction do not own, directly or
indirectly, outstanding voting securities representing more than 50% of the
combined outstanding voting power of the surviving entity in such transaction or
more than 50% of the combined outstanding voting power of the parent of the
surviving entity in such transaction.

3.6          Employment Taxes.  All of the Executive’s compensation shall be
subject to customary withholding taxes and any other employment taxes as are
commonly required to be collected or withheld by the Company.

3.7          Benefits.  The Executive shall, in accordance with Company policy
and the terms of the applicable plan documents, be eligible to participate in
benefits under any executive benefit plan or arrangement which may be in effect
from time to time and made available to the Company’s executive or key
management employees, including but not limited to:  the Company’s Change in
Control Employee Severance Benefit Plan, Deferred Compensation Plan, 401K
Savings Plan, Employee Stock Purchase Plan, group health insurance, disability
insurance, life insurance, and paid personal leave.

4.             Term.

4.1          At-Will Employment.  The Executive shall be employed at will. 
Either the Executive or the Company may terminate this Agreement and the
employment relationship at any time, with or without notice, for any reason or
no reason.  Upon the termination of the Executive’s employment the Executive
agrees to immediately resign from the Board.

4


--------------------------------------------------------------------------------




 

4.2          Survival of Certain Provisions.  Section 5, and to the extent
applicable, Section 2.2, shall survive the termination of this Agreement.

5.             Confidential And Proprietary Information; Nonsolicitation.

5.1          As a condition of employment the Executive agrees to comply with
the Company’s standard Proprietary Information and Inventions Agreement.

5.2          While employed by the Company and for one (1) year thereafter, the
Executive agrees that in order to protect the Company’s trade secrets and
confidential and proprietary information from unauthorized use, the Executive
will not, either directly or through others, solicit or attempt to solicit any
employee, consultant or independent contractor of the Company to terminate his
or her relationship with the Company in order to become an employee, consultant
or independent contractor to or for any other person or business entity.

6.             Assignment And Binding Effect.

This Agreement shall be binding upon and inure to the benefit of the Executive
and the Executive’s heirs, executors, personal representatives, assigns,
administrators and legal representatives.  Because of the unique and personal
nature of the Executive’s duties under this Agreement, neither this Agreement
nor any rights or obligations under this Agreement shall be assignable by the
Executive.  This Agreement shall be binding upon and inure to the benefit of the
Company and its successors, assigns and legal representatives.

7.             Choice Of Law.

This Agreement shall be construed and interpreted in accordance with the
internal laws of the State of California.

8.             Integration.

This Agreement, including the Proprietary Information and Inventions Agreement,
contains the complete, final and exclusive agreement of the Parties relating to
the terms and conditions of the Executive’s employment and the termination of
the Executive’s employment, and supersedes all prior and contemporaneous oral
and written employment agreements or arrangements between the Parties.  To the
extent this Agreement conflicts with the Proprietary Information and Inventions
Agreement, the Proprietary Information and Inventions Agreement controls.

9.             Amendment.

This Agreement cannot be amended or modified except by a written agreement
signed by the Executive and the Chairman of the Board.

10.          Waiver.

No term, covenant or condition of this Agreement or any breach thereof shall be
deemed waived, except with the written consent of the Party against whom the
wavier is

5


--------------------------------------------------------------------------------




 

claimed, and any waiver or any such term, covenant, condition or breach shall
not be deemed to be a waiver of any preceding or succeeding breach of the same
or any other term, covenant, condition or breach.

11.          Severability.

The finding by a court of competent jurisdiction of the unenforceability,
invalidity or illegality of any provision of this Agreement shall not render any
other provision of this Agreement unenforceable, invalid or illegal.  Such court
shall have the authority to modify or replace the invalid or unenforceable term
or provision with a valid and enforceable term or provision which most
accurately represents the Parties’ intention with respect to the invalid or
unenforceable term or provision.

12.          Interpretation; Construction.

The headings set forth in this Agreement are for convenience of reference only
and shall not be used in interpreting this Agreement.  This Agreement has been
drafted by legal counsel representing the Company, but the Executive has been
encouraged to consult with, and have consulted with, the Executive’s own
independent counsel and tax advisors with respect to the terms of this
Agreement.  The Parties acknowledge that each Party and its counsel has reviewed
and revised, or had an opportunity to review and revise, this Agreement, and any
rule of construction to the effect that ambiguities are to be resolved against
the drafting party shall not be employed in the interpretation of this
Agreement.

13.          Representations And Warranties.

The Executive represents and warrants that the Executive is not restricted or
prohibited, contractually or otherwise, from entering into and performing each
of the terms and covenants contained in this Agreement, and that the Executive’s
execution and performance of this Agreement will not violate or breach any other
agreements between the Executive and any other person or entity.

14.          Counterparts.

This Agreement may be executed in two counterparts, each of which shall be
deemed an original, all of which together shall contribute one and the same
instrument.

15.          Litigation Costs.

Should any claim be commenced between the Parties or their personal
representatives concerning any provision of this Agreement or the rights and
duties of any person in relation to this Agreement, the Party prevailing in such
action shall be entitled, in addition to such other relief as may be granted, to
a reasonable sum as and for that Party’s attorney’s fees in such action.

6


--------------------------------------------------------------------------------


 

In Witness Whereof, the Parties have executed this Agreement as of the date
first above written.

Amylin Pharmaceuticals, Inc.

 

 

 

 

Dated:

June 1, 2006

 

By:

/S/ Joseph C. Cook, Jr.

 

 

Joseph C. Cook, Jr.

 

 

Chairman of the Board

 

 

 

 

Dated:

June 1, 2006

 

By:

/S/ Daniel M. Bradbury

 

 

Daniel M. Bradbury

 


--------------------------------------------------------------------------------